DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/15/2021 which amended claims 1-4, 9, and 10 and cancelled claims 5, 6, and 17-28. Claims 1-4 and 7-16 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk et al. (US PGPub 2011/0026004, Van Eijk hereinafter) in view of Holzapfel (WO 2009/103743, English translation provided with current Office Action). 
Regarding claim 1, Van Eijk discloses an exposure apparatus that irradiates an object held by a first movable body which moves in a first direction and a second direction orthogonal to each other with an illumination light via an optical system, while the first movable body is moving in the first direction (Figs. 1 and 7, paras. [0029]-[0031], [0037]-[0038], substrate table support 7 supports substrate 4 to move the substrate 4 in X and Y directions so that regions of the substrate 4 are projected with a patterned beam), comprising:
a first measured section measured based on movement of the first movable body, the first measured section being provided on the first movable body (Fig. 7, paras. [0037]-[0038], grid plate 51 is provided on substrate table support, which is movable in the X and Y directions);
a first measuring section measuring the first measured section while relatively moving in the first direction with respect to the first measured section, based on movement of the first movable body (Fig. 7, paras. [0037]-[0038], [0073], sensors 50 measure the position of substrate table support 7 using grid plate 51, the substrate table support 7 being movable in the X and Y directions);
a plurality of second measured sections arranged at different positions in the first direction, being measured based on movement of the first movable body in the second direction (Fig. 7, paras. [0037]-[0041], [0072], gratings 13 are arranged in different positions in the X direction, and the grating 14 is measured by encoder heads 12 during movement of the substrate table support 7 in the X and Y directions);
a plurality of second measuring sections arranged at each of the plurality of second measured sections that measures the second measured sections while 
a holding member, at which the plurality of second measured sections are provided that holds the optical system (Fig. 7, paras. [0037], [0039], metro frame 2 supports gratings 13 and projection system 1);
a second movable member that holds the first measuring section and the plurality of second measuring sections and that moves the first measuring section and the plurality of second measuring sections integrally in the second direction and between the first movable body and the holding member (Fig. 7, paras. [0037]-[0039], [0072]-[0073], [0076], substrate table 6 includes sensors 50 and encoder heads 12 so that the sensors 50 and encoder heads 12 are moved integrally in the X and Y directions. The substrate table 6 with sensors 50 and encoder heads 12 is positioned between substrate table support 7 and metro frame 2). Van Eijk does not appear to explicitly describe the first measured section measured based on movement of the first movable body in the first direction and the first measuring section measuring the first measured section while based on movement of the first movable body in the first direction.
Holzapfel discloses a first measured section measured based on movement of the first movable body in the first direction, the first measured section being provided on the first movable body (Figs. 6-12, page 8, first and second full paragraphs, scales M3 X4, AKX3, AKY3, AKY4 measure the position of intermediate part F during movement in the Y direction),
a first measuring section measuring the first measured section while relatively moving in the first direction with respect to the first measured section, based on movement of the first movable body in the first direction (Figs. 6-12, page 8, first and second full paragraphs, scanning heads AKX3, AKX4, AKY3, AKY4 measure the scales M3 and M4 during relative Y direction movement of intermediate part F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first measured section measured based on movement of the first movable body in the first direction and the first measuring section measuring the first measured section while based on movement of the first movable body in the first direction as taught by Holzapfel in the exposure apparatus as taught by Van Eijk since including the first measured section measured based on movement of the first movable body in the first direction and the first measuring section measuring the first measured section while based on movement of the first movable body in the first direction is commonly used to allow accurate position control of the first movable body to improve patterning accuracy (Holzapfel, page 1, second paragraph, page 2, and page 9, last paragraph). 
Regarding claim 2, Van Eijk as modified by Holzapfel discloses wherein position information of the first movable body in the first direction and the second direction is obtained, based on an output of the first measuring section and an output of the plurality of second measuring sections (Van Eijk, Fig. 7, paras. [0039]-[0040], [0042], [0073], [0077], controller 14 obtains position measurement from encoder heads 12 and sensors X3, AKX4, AKY3, AKY4 measure the scales M3 and M4 during relative Y direction movement of intermediate part F to determine the position of intermediate part F). 
Regarding claim 3, Van Eijk as modified by Holzapfel discloses wherein position information in the first direction is obtained based on an output of the first measuring section and the plurality of second measuring sections on the relative movement with respect to the first measured section, based on movement of the first movable body in the first direction (Van Eijk, Fig. 7, paras. [0039]-[0040], [0042], [0073], [0077], controller 14 obtains position measurement from encoder heads 12 and sensors 50 in six degrees of freedom, and as modified by Holzapfel, Figs. 6-12, page 8, first and second full paragraphs, scanning heads AKX3, AKX4, AKY3, AKY4 measure the scales M3 and M4 during relative Y direction movement of intermediate part F to determine the position of intermediate part F), and
position information in the second direction is obtained based on an output of the first measuring section and the plurality of second measuring sections on the relative movement with respect to the plurality of second measured sections, based on movement of the first movable body in the second direction (Van Eijk, Fig. 7, paras. [0037]-[0041], [0072], sensor heads 12 are arranged facing the gratings 13 to measure the position in at least six degrees of freedom for the substrate table 6, which moves as driven by the substrate table support 7, and as modified by Holzapfel, Figs. 6-12, page 8, first and second full paragraphs, scanning heads AKX3, AKX4 measure the scales M3 
Regarding claim 12, Van Eijk as modified by Holzapfel discloses wherein a predetermined pattern is formed on the object using an energy beam as the illumination light (Van Eijk, Fig. 1, paras. [0020]-[0021], [0029]-[0031], the lithographic apparatus includes a radiation source SO to emit radiation to pattern the substrate W).
Regarding claim 13, Van Eijk as modified by Holzapfel discloses wherein the object is a substrate used in a flat panel display (Van Eijk, Fig. 1, para. [0083], the lithographic apparatus is used to manufacture flat-panel displays).
Regarding claim 15, Van Eijk as modified by Holzapfel discloses a making method of a flat panel display (Van Eijk, Fig. 1, paras. [0020]-[0021], [0029]-[0031], [0083], a flat panel display is manufactured), comprising:
exposing the object using the exposure apparatus according to claim 1 (see claim 1 rejection above, Van Eijk, Fig. 1, paras. [0020]-[0021], [0029]-[0031], [0083], the lithographic apparatus exposes a substrate W, which includes a flat-panel display), and
developing the object which has been exposed (Van Eijk, Fig. 1, para. [0083], the substrate is further developed after exposure).
Regarding claim 16, Van Eijk as modified by Holzapfel discloses a device manufacturing method (Van Eijk, Fig. 1, paras. [0020]-[0021], [0029]-[0031], [0083], an integrated circuit device is manufactured), comprising:
exposing the object using the exposure apparatus according to claim 1 (see claim 1 rejection above, Van Eijk, Fig. 1, paras. [0020]-[0021], [0029]-[0031], [0083], the lithographic apparatus exposes a substrate W); and
.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel as applied to claims 1 and 3 above, and further in view of Klaver et al. (US PGPub 2007/0223007, Klaver hereinafter).
Regarding claim 4, Van Eijk as modified by Holzapfel discloses the first measuring section includes a head irradiating the first grating member with a measurement beam (Van Eijk, Fig. 7, paras. [0037]-[0038], [0073], [0076], sensors 50 measure the position of substrate table support 7 by emitting a beam to grid plate 51), and at least one of the plurality of measuring sections includes a head irradiating the second grating member with a measurement beam (Van Eijk, Fig. 7, paras. [0037]-[0042], [0072], sensor heads 12 are arranged facing the gratings 13 to emit beams onto gratings 13), but Van Eijk as modified by Holzapfel does not appear to explicitly describe wherein the first measured section includes a first grating member in which a plurality of gratings is arranged separately in the first direction and at least one of the plurality of second measured sections includes a second grating member in which a plurality of grating areas is arranged separately in the second direction.
Klaver discloses wherein the first measured section includes a first grating member in which a plurality of grating areas is arranged separately in the first direction (Fig. 9, paras. [0098]-[0105], diffraction gratings of displacement measurement systems 101, 102, 103, 104 are separated in the x direction), 

at least one of the plurality of second measurement sections includes a second grating member in which a plurality of grating areas is arranged separately in the second direction (Fig. 9, paras. [0098]-[0105], diffraction gratings of displacement measurement systems 101, 102, 103, 104 are also separated in the y direction), and 
at least one of the plurality of second measuring sections includes a head irradiating the second grating member with a measurement beam (Figs. 2-9, 13, and paras. [0043], [0046], [0051], [0061], [0064], [0068], [0080], [0085], [0098]-[0105], each displacement measurement system 101-104 includes a sensor to measure the displacement of the substrate table 100 relative to the reference frame in both the x and y directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first measured section includes a first grating member in which a plurality of gratings is arranged separately in the first direction and at least one of the plurality of second measured sections includes a second grating member in which a plurality of grating areas is arranged separately in the second direction as taught by Klaver as the first grating member in the first measured section and as the second grating member in the second measured section, respectively, in the exposure apparatus as taught by Van Eijk as modified by Holzapfel since including wherein the first measured section includes a first grating member in 
Regarding claim 7, Van Eijk as modified by Holzapfel does not appear to explicitly describe wherein the plurality of second measured sections is arranged at separate positions in the first direction.
Klaver discloses wherein the plurality of second measured sections is arranged at separate positions in the first direction (Fig. 9, paras. [0098]-[0105], diffraction gratings of displacement measurement systems 101, 102, 103, 104 are separated in the Y direction as well as the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of second measured sections is arranged at separate positions in the first direction as taught by Klaver as the plurality of second measured sections in the exposure apparatus as taught by Van Eijk as modified by Holzapfel since including wherein the plurality of second measured sections is arranged at separate positions in the first direction is commonly used to provide measurement redundancy to measure rotational displacement and to provide information on deformation of the substrate table (Klaver, paras. [0099]-[0100]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel as applied to claim 1 above, and further in view of Moroe (US PGPub 2010/0068655).
Regarding claim 8, Van Eijk discloses wherein the plurality of second measured sections is arranged so that positions in the first direction overlap (Fig. 7, gratings 13 arranged along the X direction), Van Eijk as modified by Holzapfel does not appear to explicitly describe wherein the optical system comprises a plurality of lens modules including a plurality of projection lenses arranged side by side in the second direction that irradiates a substrate with the illumination light, the plurality of lens modules is arranged separately in the first direction, and the plurality of second measured sections is arranged so that positions in the first direction overlap with respect to each of the plurality of lens modules.
Moroe discloses wherein the optical system comprises a plurality of lens modules including a plurality of projection lenses arranged side by side in the second direction that irradiates a substrate with the illumination light (Fig. 1 and para. [0056], the projection optical system PL includes partial projection optical systems PL1 to PL5 arranged in the Y direction to project the exposure light onto plate P), 
the plurality of lens modules is arranged separately in the first direction (Figs. 1 and 3 and pars. [0056]-[0058], the projection optical systems PL1 to PL5 are arranged separately in the x direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optical system comprises a plurality of lens modules including a plurality of projection lenses arranged . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel as applied to claim 1 above, and further in view of Shibazaki (WO 2014/054690, included with the 8/31/2018 IDS; US PGPub 2015/0286147 used as an English language translation).
Regarding claim 9, Van Eijk as modified by Holzapfel does not appear to explicitly describe wherein the apparatus has a mark measurement system that measures a mark formed on a substrate, the optical system includes a projection optical system that irradiates the substrate with the illumination light, and the plurality of second measured sections is arranged so that positions in the first direction overlap with respect to each of the mark measurement system and the projection optical system.

the optical system includes a projection optical system that irradiates the substrate with the illumination light (Figs. 1-2 and para. [0036], projection optical system PL projects patterned radiation onto wafer W), and
 the plurality of second measured sections is arranged so that positions in the first direction overlap with respect to each of the mark measurement system and the projection optical system (Figs. 1-3, 10, the sections 211-214 of the scale plates, projection optical system PL, and alignment system ALG are arranged to overlap each other when viewed along the x-direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the apparatus has a mark measurement system that measures a mark formed on a substrate, the optical system includes a projection optical system that irradiates the substrate with the illumination light, and the plurality of second measured sections is arranged so that positions in the first direction overlap with respect to each of the mark measurement system and the projection optical system as taught by Shibazaki in the exposure apparatus as taught by Van Eijk as modified by Holzapfel since including wherein the apparatus has a mark measurement system that measures a mark formed on a substrate, the optical system includes a projection optical system that irradiates the substrate with the illumination light, and the plurality of second measured sections is arranged so that positions in the first direction overlap with respect to each of the mark measurement system and the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel in view of Shibazaki as applied to claim 9 above and further in view of Shibazaki et al. (US PGPub 2009/0059198, Shibazaki 198 hereinafter).
Regarding claim 10, Van Eijk as modified by Holzapfel in view of Shibazaki does not appear to explicitly describe wherein of the plurality of second measured sections, a second measured section corresponding to the mark measurement system is structured so that a length in the second direction is shorter than that of a second measuring section corresponding to the projection optical system.
Shibazaki 198 discloses wherein of the plurality of second measured sections, a second measured section corresponding to the mark measurement system is structured so that a length in the second direction is shorter than that of a second measuring section corresponding to the projection optical system (Figs. 2, 3, 5, 12, 13-23, the length of reference grating 52 and fiducial bar 46 corresponding to the measurement stage MST is shorter in the Y direction than the length of head units 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein of the plurality of second measured sections, a second measured section corresponding to the measurement system is structured so that length in the second direction is shorter than that of a second measuring section corresponding to the projection optical system as taught by . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel in view of Shibazaki as applied to claim 9 above, and further in view of Kanaya (US PGPub 2009/0059194).
Regarding claim 11, Van Eijk as modified by Holzapfel in view of Shibazaki does not appear to explicitly describe wherein the mark measurement system is provided in a plurality of numbers arranged apart in the second direction, and with relative spacing between at least two mark measurement systems being changeable.
Kanaya discloses wherein the mark measurement system is provided in a plurality of numbers arranged apart in the second direction, and with relative spacing between at least two mark measurement systems being changeable (Fig. 2 and para. [0070], the alignments systems AL are adjustable in the X-axis and the Y-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the mark measurement system is provided in a plurality of numbers arranged apart in the second direction, and with relative spacing between at least two mark measurement systems being changeable as taught by Kanaya in the exposure apparatus as taught by Van Eijk as . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijk as modified by Holzapfel as applied to claim 13 above, and further in view of Kawamura (US PGPub 2008/0030702).
Regarding claim 14, Van Eijk as modified by Holzapfel does not appear to explicitly describe wherein the substrate has at least one of a length of a side and a diagonal length that is 500 mm or more.
Kawamura discloses wherein the substrate has at least one of a length of a side and a diagonal length that is 500 mm or more (paras. [0013], [0025], the substrate has one side or a diagonal line that exceeds 500 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the substrate has at least one of a length of a side and a diagonal length that is 500 mm or more as taught by Kawamura in the exposure apparatus as taught by Van Eijk as modified by Holzapfel since including wherein the substrate has at least one of a length of a side and a diagonal length that is 500 mm or more is commonly used to produce larger liquid crystal displays (Kawamura, paras. [0001], [0003]).

Response to Arguments
Applicant’s arguments, see page 6, filed 1/15/2021, with respect to the objections to claims 2-4, 6, and 10 have been fully considered and are persuasive in light of the amendments to the claims. The objections to claims 2-4, 6, and 10 have been withdrawn. 
Applicant’s arguments with respect to claims 1-4 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Pasch et al. (US PGPub 2012/0242969) discloses a sensor assembly arranged between a projection system and the substrate table. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882